DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are pending and will be examined in the U.S. non-provisional application.  

Drawings
The drawings are objected to because
			some of the reference characters are lightly hand-written which makes these reference numerals more difficult to distinguish when viewing Figs. 1 and 2 (e.g., the reference numeral associated with the secondary portions of suction pipe 100 which is reference numeral 120 is not completely legible in all instances as is currently shown in Fig. 2; to obviate this rejection make these reference numerals more legible and darker for easy identification by a reader of the specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The disclosure is objected to because of the following informalities:
	“(e.g. refrigerant)” (¶ 0033, line 6) should be ‘(e.g., refrigerant) [[.  
Appropriate correction is required.

Claim Objections
The following claim is objected to because of the following informality:  
		“the selected first dimension and second dimension” (Claim 1, lines 16 and 17) should be ‘the selected first dimension and the selected second dimension’, and 
		“the first and second fluid velocities” (Claim 7, lines 1 and 2) should be ‘the first and the second fluid velocities’.  
	Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to 1 and claims dependent thereon
	The phrase “selecting a first dimension for the primary portion of the suction pipe, calculating a first fluid velocity for fluid in the primary portion based on the first dimension” (Claim 1, lines 6-9) makes the claim indefinite in that it is not understood what dimension(s) (i.e., height, length, width of the suction pipe, the kind/properties of the fluid flowing in the suction pipe all affect fluid velocity) are used to then calculate the first fluid velocity…based on the first dimension such that the suction pipe can be designed/manufactured.  The same kind of issue as described above is present for the second dimension of the secondary portions (Claim 1, lines 10-13). 


In Regard to Claim 4 and Claim 5 and Claim 6 and Claim 7
	The step of “designing the suction pipe” (Claim 4 lines 1 and 2) in combination with the step of designing the suction pipe (Claim 1, line 5) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new step of designing or if Applicant is attempting to further limit a designing step previously recited.  The rejection can be obviated by further amending Claim 4 as follows:
		‘wherein the step of designing the suction pipe’.
Claims 5-7 have a similar issue as Claim 4 above (and with regard to Claim 7 it pertains to the step of “calculating the first and second fluid velocities” in lines 1 and 2) and so are each similarly rejected as Claim 4 described above.  
	Additionally, Claim 7 recites “the full load rating conditions” (Claim 7, line 2). 
There is insufficient antecedent basis for this limitation in the claim. 

In Regard to Claim 10
	Claim 10 recites numerous ranges temperature ranges (i.e., less than 0 degrees Celsius, preferably less than 5 degrees Celsius, and more preferably less than 10 degrees Celsius, Claim 10, lines 2 and 3) which makes the claim indefinite in that it not understood which temperature range is actually being claimed so that the scope of the claim is clear. 

In Regard to Claim 11 and claims dependent thereon
	Claim 11 recites the phrase “fluid velocity in the primary portion during use” (Claim 11, line 5) in combination with the preamble “A method of designing a suction designed suction pipe having a primary portion (i.e., a designed suction pipe as claimed in Claim 11 may not ever be manufactured so as to be actually used (i.e., “during use”) in operation).  The “during use” subphrase is also used in Claim 11, line 7 and so has the same issue as described above for Claim 11, line 5.  
	Additionally, Claim 11 recites the element “the ratio of the fluid velocity” (Claim 11, next to last line).  There is insufficient antecedent basis for this limitation in the claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US9939179 (Fraser; issued on April 10, 2018) (FRASER) in view of the evidentiary evidence of US4551989 (Lindahl; issued on November 12, 1985) (LINDAHL).  
	In reference to Claim 1, FRASER teaches:	
		A method of manufacturing a suction pipe (includes common supply line 108 and inlet supply lines 112, 114, 116, Abstract, lines 7-9, col. 5, line 29, Figs. 1-5) for a multi-compressor device (plurality of compressors, Abstract, line 1, Figs. 1-5) having a plurality of inlets (112, 114, 116, Fig. 2), the suction pipe comprising a primary portion (supply line 108, col. 1 lines 60 and 61) and a plurality of secondary portions (downstream inlet supply lines 112, 114, and 116, col. 1, lines 63-65) arranged to receive fluid from the primary portion (108) for supplying fluid in parallel to the inlets (112, 114, 115, see Fig. 2) of a multi-compressor device (plurality of compressors, Abstract, line 1, Figs. 1-5); the method comprising designing (“designing the system”, col. 1, line 14) the suction pipe by: 

		selecting a second dimension for the secondary portions (112, 114, 116, control the size of the inlet supply lines, col. 7, lines 10-20), calculating a second fluid velocity for fluid in the secondary portions based on the second dimension (fluid flow in the primary and secondary portions is related to pressure at each inlet in the system, and the pressure at each inlet is related to fluid flow in the primary and secondary portions which is predetermined/calculated in the overall system design, col. 2, lines 7-27), and comparing the second fluid velocity to a second predetermined threshold (col. 1, lines 39-46, the multiple compressor system has minimum pressure/fluid flow requirements that need to realized that include pressure/fluid requirements that need to be realized for the system to operate and manufactured componentry needs to meet these designed constraints, col. 1, lines 14-17, 39-46, and 63-65); and 
		the method further comprising: 

FRASER does not explicitly teach/describe 
		(i) a step of calculating a ratio of the first fluid velocity and the second fluid velocity, and
		(ii) then manufacturing the suction pipe if the ratio of the first fluid velocity to the second fluid velocity is greater than 1.5.  FRASER describes this pressure/fluid flow determination between the compressors as “a process” (col. 2, lines 2-20) and that the physical size of the suction pipes have different flow rates sequentially lower than what flows through the primary portion (col. 1, lines 39-46 and 60-65).  A person having ordinary skill in the art (PHOSITA) would understand from this teaching that the flow rate ratio between the primary and secondary portions is at least 1.0 and can then be further optimized to meet the flow requirements in the design of the secondary pipe for the downstream secondary lines (i.e., have a ratio of > than 1.0, MPEP 2144.05, II, A) needs to be greater than 1.0 and that such flow rates can be optimized via further ratio calculation between the primary/secondary portions to attain required flow rate requirements designed for the system prior to the suction pipe being manufactured (col. 1, lines 14-17).  Additionally, LINDAHL who teaches an oil equalization system for refrigeration compressors (title, Abstract, Figs. 1 and 2) acknowledges/confirms that calculation of line sizes is necessary for determining design gas flow rates which can 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of FRASER and further optimize the flow velocity rates in the primary/secondary portions by performing a ratio calculation of the first fluid velocity and the second fluid velocity to attain a flow velocity rate/pressure of the first fluid velocity and the second fluid velocity and then manufacture the suction pipe if the ratio of the first fluid velocity to the second fluid velocity is greater than 1.5 for at least the benefit of providing improved oil distribution within the scroll compressor (col. 1, lines 47-50). 
	In relation to Claim 11, FRASER teaches:
		A method of designing a suction pipe (includes common supply line 108 and inlet supply lines 112, 114, 116, Abstract, lines 7-9 and col. 1, lines 14-17, Figs. 1-5) comprising a primary portion (supply line 108, col. 1 lines 60 and 61) and a plurality of secondary portions (downstream inlet supply lines 112, 114, and 116, col. 1, lines 63-65) arranged to receive fluid from the primary portion (108) for supplying fluid in parallel to inlets (112, 114, and 116) of a multi-compressor device (Figs. 1 and 2); the method comprising selecting dimensions of the suction pipe (includes 108, fluid flow in the primary and secondary portions is related to pressure at each inlet in the system, and the pressure at each inlet is related to fluid flow in the primary and secondary portions which is predetermined/calculated in the overall system design, col. 2, lines 7-27) to ensure that: 

		fluid velocity in the secondary portions (112, 114, 116, Fig. 2) during use is greater than a second predetermined threshold (col. 1, lines 39-46, the multiple compressor system has minimum pressure/fluid flow requirements that need to realized that include pressure/fluid requirements that need to be realized for the system to operate and manufactured componentry needs to meet these designed constraints, col. 1, lines 14-17, 39-46, and 63-65).
	FRASER does not explicitly teach/describe that the ratio of the fluid velocity in the primary portion to fluid velocity in the secondary portions is greater than 1.5.  FRASER, however, teaches that this pressure/fluid flow determination between the compressors, and hence the corresponding fluid inlet flow in the suction piping as “a process” (col. 2, lines 2-20) and that the physical size of the suction pipes have different flow rates/velocity sequentially lower than what flows through the primary portion (col. 1, lines 39-46 and 60-65).  The PHOSITA would understand from this teaching that the fluid velocity ratio between the primary and secondary portions is at least 1.0 and can then be further optimized to meet the fluid velocity requirements in the design of the secondary pipe for the downstream secondary inlets (i.e., have a ratio of > than 1.0, MPEP 2144.05, II, A) needs to be greater than 1.0 and that such fluid velocity rates can 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of FRASER and further optimize the fluid velocity rates in the primary/secondary portions by performing a ratio determination/calculation/analysis of the fluid velocity in the primary portion versus the secondary portions to attain a fluid velocity/pressure of the first fluid velocity and the second fluid velocity when the ratio of the fluid velocity in the primary portion to fluid velocity in the secondary portions is greater than 1.5 for at least the benefit of maintaining and providing improved oil distribution within the scroll compressor (col. 1, lines 47-50) for given requirements of the system and its application of use. 
	In relation to Claims 2, 3, 12, and 13, FRASER teaches a predetermined threshold, however, FRASER does not explicitly describe a specific first predetermined threshold being 18 meters per second (Claim 2) or a specific second predetermined threshold being 12 meters per second (Claim 3).  Such specific threshold values can be realized dependent on the requirements of the suction pipe and its application of use.  

	In reference to Claims 4, 5 and 6, FRASER further teaches that designing the suction pipe (includes common supply line 108 and inlet supply lines 112, 114, 116, Abstract, lines 7-9, col. 5, line 29, Figs. 1-5) comprises designing the suction pipe to have three (Claim 4, 112, 114, 116, Fig. 2), four (Claim 5, “COMP #n” in Fig. 1, col. 4, lines 27-29), or five (Claim 6, “COMP #n” in Fig. 1, col. 4, lines 27-29) or more secondary portions (Figs. 1 and 2).  
	In reference to Claim 7, FRASER further teaches that calculating the first and second fluid velocities is based on the full load rating conditions for a predetermined multi- compressor device (Abstract, lines 9-14, col. 1, lines 39-46, and col. 4, lines 64-67 to col. 5, lines 1-20).  
	In reference to Claim 8, FRASER also teaches a refrigeration system (“refrigeration system”, Abstract, line 1) comprising a multi-compressor device (“plurality of compressors”, Abstract, line 1) and a suction pipe manufactured according to claim 1 (see rejection of Claim 1 above).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FRASER in view of the evidentiary evidence of LINDAHL, in further view of US2016/0053828 (Ookuma et al.; published on February 25, 2016) (OOKUMA).  
	In regard to Claim 10, FRASER teaches the multi-compressor device is arranged to operate with a fluid temperature (col. 1, lines 39-46), however, FRASER is silent regarding the specificity of the temperature whether that be less than 0 degrees Celsius, preferably less than 5 degrees Celsius, and more preferably less than 10 degrees Celsius.  OOKUMA teaches a device (title, Abstract, Figs. 1a – 13) associated with an air conditioning system that contains a compressor (2, Fig. 2) having a fluid temperature during operation that can be less than zero (0) degrees Celsius (operational down to -5 degrees Celsius, ¶ 0138).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to operate the system with a fluid temperature of less than zero (0) degrees Celsius and incorporate this fluid condition into the operation of FRASER’s system that includes the suction pipe for at least the benefit of having a system/compressors/suction 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2014/0037484 and US2005/0229627 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday February 28, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746